Cite as 2015 Ark. App. 508

                 ARKANSAS COURT OF APPEALS
                                        DIVISION II
                                       No. CV-15-258


MARY HARRIS                                       Opinion Delivered   September 23, 2015
                               APPELLANT
                                                  APPEAL FROM THE SEBASTIAN
                                                  COUNTY CIRCUIT COURT, FORT
V.                                                SMITH DISTRICT
                                                  [NO. JV-2014-502]

ARKANSAS DEPARTMENT OF                            HONORABLE ANNIE HENDRICKS,
HUMAN SERVICES AND MINOR                          JUDGE
CHILD
                    APPELLEES                     AFFIRMED



                           PHILLIP T. WHITEAKER, Judge

       Appellant Mary Harris was the custodian of her granddaughter, L.M. The Sebastian

County Circuit Court adjudicated L.M. dependent-neglected based on Harris’s inability to

adequately supervise the child.1 Harris appeals, arguing that the evidence before the court was

insufficient to support the adjudication. We disagree and affirm.

       Adjudication hearings are held to determine whether the allegations in a dependency-

neglect petition are substantiated by the proof. Ark. Code Ann. § 9-27-327(a)(1) (Supp.

2013). The Arkansas Department of Human Services (DHS) has the burden of proving that

the children are dependent-neglected by a preponderance of the evidence. Ark. Code Ann.

§ 9-27-325(h)(1) & (2)(B) (Supp. 2013). The focus of an adjudication hearing is on the child,


       1
          S.L. and A.B., siblings of L.M., were also adjudicated dependent-neglected;
however, Harris did not have custody of those children, and their adjudication is not an issue
in this appeal.
                                 Cite as 2015 Ark. App. 508

not the parent; at this stage of a proceeding, the juvenile code is concerned with whether the

child is dependent-neglected. Billingsley v. Ark. Dep’t of Human Servs., 2015 Ark. App. 348;

Worrell v. Ark. Dep’t of Human Servs., 2010 Ark. App. 671, at 10, 378 S.W.3d 258, 263.

       A “dependent-neglected juvenile” includes any juvenile who is at substantial risk of

serious harm as a result of abandonment, abuse, sexual abuse, sexual exploitation, neglect, or

parental unfitness. Ark. Code Ann. § 9-2-303(18)(A) (Supp. 2013). Neglect means an act or

omission of a parent or custodian that constitutes a failure to take reasonable action to protect

a juvenile from abandonment, abuse, neglect, or parental unfitness when the existence of this

condition was known or should have been known. Ark. Code Ann. § 9-27-303(36)(A)(iii)

(Supp. 2013). The statutory definition of a neglected child does not require proof of actual

harm or impairment having been experienced by the child. Maynard v. Ark. Dep’t of Human

Servs., 2011 Ark. App. 82, 389 S.W.3d 627. The term “substantial risk” speaks in terms of

future harm. Id. Under our standard of review, we review a trial court’s findings of fact de

novo, but we will not reverse those findings unless they are clearly erroneous, giving due

regard to the trial court’s opportunity to judge the credibility of the witnesses. Billingsley,

supra; Brewer v. Ark. Dep’t of Human Servs., 71 Ark. App. 364, 364, 43 S.W.3d 196, 199

(2001). With these standards in mind, we turn to the facts considered by the circuit court in

deciding whether L.M. was dependent-neglected.

       Harris is the mother of Sylnonia Lawrence. Lawrence, in turn, is the mother of three

children: L.M., born on June 17, 2007; A.B., born on June 25, 2009; and S.L., born on




                                               2
                                Cite as 2015 Ark. App. 508

August 14, 2014. When S.L. was born with methamphetamine and THC in his system, DHS

filed a petition for emergency custody of S.L., which the circuit court granted.2

       Approximately a week and a half after taking emergency custody of S.L., DHS filed

a petition for emergency custody and dependency-neglect with respect to all three of

Lawrence’s children, including L.M. DHS asserted that the children were dependent-

neglected due to abandonment, abuse, neglect, or parental unfitness. Because Harris had been

granted legal custody of L.M. in 2008, she was also named as a defendant on this petition.

DHS alleged several grounds as to why L.M. was dependent-neglected: (1) a previous hold

had been taken on a sibling, S.L., due to substance abuse by the mother and the presence of

methamphetamine and THC in S.L.’s system at the time of his birth; (2) Lawrence, L.M.’s

mother, had attempted suicide several times in the preceding month; and (3) Harris had left

L.M. unsupervised with Lawrence, despite being aware of Lawrence’s drug use and untreated

mental disorders.

       The court granted the ex parte order for emergency custody the same day it was filed,

and the children were removed from Lawrence’s and Harris’s custody. The court

subsequently entered a probable-cause order, finding that there was probable cause that the

emergency conditions that necessitated removal of L.M. from Harris’s custody continued.

The court also scheduled an adjudication hearing.




       2
        Although S.L. was born on August 14, DHS did not place its seventy-two-hour hold
on him until August 25 because he was immediately placed in the NICU after his birth due
to withdrawal symptoms.

                                             3
                                Cite as 2015 Ark. App. 508

       At the adjudication hearing, the court heard testimony on the issue of whether Harris

could offer adequate supervision for L.M. and was fit to do so. The court heard testimony

that Lawrence was a long-term methamphetamine user, including during her pregnancy with

S.L. In addition, the court heard that Lawrence, while pregnant with S.L., had attempted

suicide in front of L.M. More importantly, the court heard that, despite Lawrence’s history

of drug usage and mental issues, Harris would sometimes leave L.M. and A.B. with Lawrence

overnight; on one occasion, Harris left the children with Lawrence for four or five days while

Harris went out of town with her boyfriend.

       Harris testified in response to this evidence against her. She began by listing the

medications she was taking: Depakote, Wellbutrin, Zyprexa, which had been prescribed for

her bipolar disorder; Klonopin and Norco, which were for pain relief and muscle spasms

following back surgeries she had undergone in 2008; Valium; and Zolpidem. Harris then

acknowledged Lawrence’s methamphetamine use and agreed that Lawrence was not in any

condition to be a primary caretaker for any of her children. Harris also acknowledged

Lawrence’s mental-health issues, explaining how she had tried to convince Lawrence to take

her medications for her bipolar disorder, but Lawrence refused to do so. Harris agreed that

L.M. had been removed from her custody because she had left the child alone with

Lawrence. In her defense, Harris asserted that no one from DHS had ever told her that

Lawrence could not see her children unsupervised. Immediately after that statement,

however, she said that she knew that Lawrence “couldn’t be around the kids.” At the




                                              4
                                Cite as 2015 Ark. App. 508

conclusion of the hearing, the court adjudicated L.M. dependent-neglected. Harris timely

appealed.

       On appeal, Harris raises three main points. First, she contends that “no emergency

existed at the time DHS placed a 72-hour hold on L.M.” Second, she complains that, at the

adjudication hearing, the circuit court found reasonable efforts on DHS’s part “without one

iota of evidence, testimonial or tangible, offered by the agency that is burdened with

providing the proof.” Finally, she contends that the allegations in the affidavits supporting

the petition were not addressed or proved at trial.

       With respect to Harris’s first contention—that no emergency existed at the time of

removal3—an ex parte emergency order directing removal of a juvenile is not an appealable

order under Arkansas Supreme Court Rule 6-9(a). That rule allows appeals from adjudication

orders; disposition, review, no-reunification, and permanency-planning orders when a Rule

54(b) certificate has been issued; orders terminating parental rights; denials of the right to

counsel; and denials of motions to intervene. Moreover, Harris provides no authority for the

proposition that the facts and circumstances of the actual removal have any bearing on the

circuit court’s ultimate decision regarding a dependency-neglect adjudication. See Ward v.

Ark. Dep’t of Human Servs., 2014 Ark. App. 491, at 5 (“We do not consider arguments

without convincing argument or citation to authority where it is not apparent without

further research that the arguments are well-taken.”).


       3
         At the adjudication hearing, Harris testified that she received a phone call from the
caseworker at 10:30 p.m. advising that DHS was coming to remove the children from
Harris’s home.

                                              5
                                 Cite as 2015 Ark. App. 508

       Harris’s second contention is that there was no proof that DHS provided reasonable

efforts to prevent removal of the children. Under Arkansas Code Annotated section 9-27-

303(48)(B) (Supp. 2013), however, the circuit court may deem that reasonable efforts have

been made when the court finds that the first contact by the department occurred during an

emergency in which the child could not safely remain at home, even with reasonable services

being provided. The court made such a finding here in its ex parte order, which, again, is not

an appealable order.

       The main thrust of Harris’s appeal, however, is that there were not sufficient facts

introduced at the adjudication hearing to prove the allegations contained in the dependency-

neglect petition. She notes that DHS’s dependency-neglect petition alleged that L.M. was

dependent-neglected because she had been left unsupervised with Lawrence and that Harris

therefore failed to provide adequate supervision for L.M. Harris contends that there was “no

evidence provided to substantiate the allegations.”

       We disagree. The allegations were that Harris left L.M. unsupervised with Lawrence

and that Harris knew of Lawrence’s drug use and mental-health issues. These allegations were

well substantiated, in part by Harris’s own testimony that she knew of Lawrence’s drug

addiction and bipolar disorder. In addition, with respect to the allegation that Harris left L.M.

unsupervised with Lawrence, both L.M.’s aunt and A.B.’s father testified that Harris had left

the child with her mother. Thus, there was clearly evidence in the record from which the

circuit court could find that the allegations in the petition were true.




                                               6
                                  Cite as 2015 Ark. App. 508

       Moreover, it is clear from the record before us that the circuit court was extremely

concerned with Harris’s fitness and ability to adequately supervise L.M. After hearing Harris

testify, the court stated as follows:

       I know Ms. Harris has had this child for a long period of time . . . . But the court is
       extremely concerned with her demeanor, her inability to enunciate, the different
       narcotics that she takes, Depakote, Wellbutrin, Zyprexa, Klonopin, Valium, Norco,
       and Zolpidem, that she read into the record, which are for bipolar, for seizures, panic
       disorder, anxiety, muscle relaxer, pain, and insomnia, and just having watched her
       testify and listen to her attempts to enunciate, her demeanor in the courtroom while
       not testifying, the court is convinced that this child—I’m going to find this child to
       be adjudicated dependent-neglected based upon parental unfitness and substance
       abuse, although prescribed.

The circuit court had the opportunity to observe Harris’s demeanor and difficulty in

communicating during the hearing, and the court was clearly concerned with the amount

of medications Harris was taking and how those medications impaired her ability to

adequately supervise and care for L.M.

       This court is not to act as a “super factfinder,” substituting its own judgment or

second guessing the credibility determinations of the court; we reverse only in those cases

where a definite mistake has occurred. Johnson v. Ark. Dep’t of Human Servs., 2012 Ark. App.
244, at 5, 413 S.W.3d 549, 552; K.C. v. Ark. Dep’t of Human Servs., 2010 Ark. App. 353, 374
S.W.3d 884. In this case, we are unable to conclude that a mistake occurred.

       Affirmed.

       GLADWIN , C.J., and HOOFMAN , J., agree.

       Suzanne Ritter Lumpkin, Arkansas Public Defender Commission, for appellant.

       Tabitha B. McNulty, Office of Policy & Legal Services, for appellee.

       Chrestman Group, PLLC, by: Keith L. Chrestman, attorney ad litem for minor children.

                                                7